                      Case 17-24278        Doc         Filed 06/10/20           Entered 06/10/20 17:27:22                      Desc Main
                                                           Document             Page 1 of 6
Fill in this information to identify the case:

Debtor 1               Leszek Plopa

Debtor 2               Judith A Plopa
(Spouse, if filing)

United States Bankruptcy Court for the : Northern                 District of Illinois
                                                                              (State)

Case number            17-24278



Official Form 410S1
Notice of Mortgage Payment Change                                                                                                                   12/15

If the debtor's plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor's
principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form as a supplement
to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.

Name of                  Mill City Mortgage Loan Trust 2019-1, Wilmington          Court claim no. (if known):         3
creditor:                Savings Fund Society, FSB, as Trustee*


Last four digits of any number you               XXXXXX4047                        Date of payment change:
use to identify the debtors’ account:                                              Must be at least 21 days after date of                7/5/2020
                                                                                   this notice

                                                                                   New total payment:
                                                                                   Principal, interest, and escrow, if any                $653.03

Part 1:         Escrow Account Payment Adjustment

1.     Will there be a change in the debtors’ escrow account payment?
        No
        Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe the basis
           for the change. If a statement is not attached, explain why: __________________________________________________________
           ___________________________________________________________________________________________________
           Current escrow payment:          $ 161.32                                       New escrow payment :            $ 173.48

Part 2:         Mortgage Payment Adjustment

2.     Will the debtors’ principal and interest payment change based on an adjustment to the interest rate in the debtors’
       variable-rate note?
        No
        Yes Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not attached,
           explain why: ___________________________________

             Current interest rate:                        %                              New interest rate:           %

             Current principal and interest payment:       $ _________                     New principal and interest payment:             $ __________

Part 3:         Other Payment Change
3.   Will there be a change in the debtors’ mortgage payment for a reason not listed above?
      No
      Yes. Attach a copy of any documents describing the basis for the change, such as repayment plan or loan modification agreement.
        (Court approval may be required before the payment change can take effect.)


           Reason for change: ____________________________________________________________________________


           Current mortgage payment:                $ _________                            New mortgage payment:             $ _________




Official Form 410S1                              Notice of Mortgage Payment Change                                                    page 1
                Case 17-24278                Doc      Filed 06/10/20      Entered 06/10/20 17:27:22               Desc Main
                                                          Document        Page 2 of 6
 Debtor 1            Leszek Plopa                                                      Case number (if known) 17-24278
                    First Name Middle Name     Last Name


Part 4:         Sign Here

The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
telephone number.
Check the appropriate box.

     I am the creditor.
     I am the creditor’s authorized agent

I declare under penalty of perjury that the information provided in this Notice is true and correct to the best of my
knowledge, information, and reasonable belief.
X    /s/Dana O'Brien                                                                      Date     6/10/2020
     Signature

Print:         Dana                                                  O'Brien              Title    Authorized Agent
               First Name             Middle Name                    Last Name

Company        McCalla Raymer Leibert Pierce, LLC

Address        1544 Old Alabama Road
               Number      Street
               Roswell                        GA                      30076
               City                           State                   ZIP Code

Contact phone      (312) 346-9088 X5188                                                   Email    Dana.OBrien@mccalla.com



            * Please note Creditor is in the process of filing a Transfer of Claim to reflect Creditor as the Transferee of this
            Claim. However, this Notice of Mortgage Payment Change is being filed to ensure Creditor’s compliance with Fed.
            R. Bankr. P. 3002.1.




Official Form 410S1                             Notice of Mortgage Payment Change                                        page 2
   Case 17-24278           Doc  Filed 06/10/20 Entered 06/10/20 17:27:22            Desc Main
                                    Document   Page 3 of 6
                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION

                                                       Bankruptcy Case No.: 17-24278
 In Re:                                                Chapter:             13
          Leszek Plopa                                 Judge:               Jack B. Schmetterer
          Judith A Plopa

                                   CERTIFICATE OF SERVICE

      I, Dana O'Brien, of McCalla Raymer Leibert Pierce, LLC, 1544 Old Alabama Road,
Roswell, GA 30076, certify:

          That I am, and at all times hereinafter mentioned, was more than 18 years of age;

       That on the date below, I caused to be served a copy of the within NOTICE OF
MORTGAGE PAYMENT CHANGE filed in this bankruptcy matter on the following parties at
the addresses shown, by regular United States Mail, with proper postage affixed, unless another
manner of service is expressly indicated:

Leszek Plopa
1591 Cove Drive, Unit #186D
Prospect Heights, IL 60070

Judith A Plopa
1591 Cove Drive, Unit #186D
Prospect Heights, IL 60070

David M Siegel                                 (served via ECF Notification)
David M. Siegel & Associates
790 Chaddick Drive
Wheeling, IL 60090

Tom Vaughn, Trustee                            (served via ECF Notification)
55 E. Monroe Street, Suite 3850
Chicago, IL 60603

Patrick S Layng, U.S. Trustee                  (served via ECF Notification)
219 S Dearborn St., Room 873
Chicago, IL 60604
   Case 17-24278    Doc    Filed 06/10/20   Entered 06/10/20 17:27:22    Desc Main
                               Document     Page 4 of 6




     I CERTIFY UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE
AND CORRECT.

Executed on:   6/10/2020     By:    /s/Dana O'Brien
                 (date)             Dana O'Brien
                                    Authorized Agent for Fay Servicing, LLC
Case 17-24278   Doc   Filed 06/10/20   Entered 06/10/20 17:27:22   Desc Main
                          Document     Page 5 of 6
                                     ESCROW ACCOUNT DISCLOSURE STATEMENT
          Case 17-24278        Doc       Filed 06/10/20 Entered 06/10/20 17:27:22                 Desc Main
Loan Number:                                        ACCOUNT
                                             Document       HISTORY
                                                         Page  6 of 6                                     Date: 04/22/2020

This is a statement of actual activity in your escrow account from 07/01/2019 through 06/30/2020. This section provides
last year's projections and compares it with actual activity.
An asterisk (*) indicates a difference from a previous estimate either in the date or amount and may be caused by any of
the following:
• The actual amount of insurance or taxes paid since your last Escrow Analysis Statement was higher or lower than
     anticipated
• Additional funds were applied to your escrow account
• The time elapsed between payments to escrow and disbursement from escrow was shorter or longer than anticipated
     on your last Escrow Analysis Statement.

                     PAYMENTS                     DISBURSEMENTS                                       ESCROW BALANCE
MONTH          PROJECTED      ACTUAL          PROJECTED       ACTUAL            DESCRIPTION        PROJECTED      ACTUAL

                                                                              BEGINNING BALANCE         967.88     -1,866.65
07/19             161.32        202.12 *          804.50        941.64        COUNTY 2ND                324.70     -2,606.17 <
08/19             161.32      1,616.96                                                                  486.02       -989.21
09/19             161.32        202.12                                                                  647.34       -787.09
10/19             161.32        136.41                                                                  808.66       -650.68
11/19             161.32        136.41                                                                  969.98       -514.27
12/19             161.32        136.41                                                                1,131.30       -377.86
01/20             161.32        161.32                                                                1,292.62       -216.54
02/20             161.32        161.32 *        1,131.30       1,140.12       COUNTY 1ST                322.64 <   -1,195.34
03/20             161.32        161.32                                                                  483.96     -1,034.02
04/20             161.32      1,129.24   E                                E                             645.28         95.22
05/20             161.32        161.32   E                                E                             806.60        256.54
06/20             161.32        161.32   E                                E                             967.92        417.86

TOTAL           $1,935.84    $4,366.27         $1,935.80     $2,081.76
